Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 1 of 27 PageID #: 1152



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------X
  GOVERNMENT EMPLOYEES INSURANCE
  COMPANY, GEICO INDEMNITY COMPANY,
  GEICO GENERAL INSURANCE COMPANY,
  GEICO CASUALTY COMPANY,

                          Plaintiffs,
                                                       MEMORANDUM & ORDER
              -against-                                 20-CV-2391 (KAM)

  ADVANCED COMPREHENSIVE LABOROTAORY,
  LLC D/B/A TOPLAB, MARK GLADSTEIN,
  M.D., VICTORIA FRENKEL, AND JOHN
  DOES NOS. “1” THROUGH “10,”

                      Defendants.
  -----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

              Plaintiffs Government Employees Insurance Company,

  GEICO Indemnity Company, and GEICO Casualty Company (together,

  “plaintiffs” or “GEICO”), commenced this litigation against

  Advanced Comprehensive Laboratory, LLC d/b/a TopLab (“Advanced

  Labs”), Mark Gladstein, M.D., and Victoria Frenkel

  (collectively, “defendants”) on May 29, 2020.          (ECF No. 1,

  Complaint (“Compl.”).)      On September 22, 2020, GEICO moved for

  injunctive relief, seeking: (1) a stay of all collection

  arbitrations arising under New York’s No-Fault insurance laws,

  and pending before the American Arbitration Association (“AAA”),

  between defendant Advanced Labs and GEICO, until resolution of

  the instant federal action; and (2) an injunction prohibiting

  Advanced Labs, along with its record owners, Gladstein and


                                        1
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 2 of 27 PageID #: 1153



  Frenkel, from commencing any new No-Fault collection

  arbitrations or civil collection lawsuits against GEICO on

  behalf of Advanced Labs, until this action is resolved.            (ECF

  No. 18-2, Memorandum of Law in Support of Plaintiffs’ Motion

  (“Pl. Mem.”), 1.)     For the reasons set forth below, plaintiffs’

  motion for injunctive relief is granted.

                                  BACKGROUND

   I.    New York’s No-Fault Insurance Laws

              New York enacted the Comprehensive Automobile

  Insurance Reparations Act, New York Insurance Law (“N.Y. Ins.

  Law”) §§ 5101–5109, for the purpose of “ensur[ing] prompt

  compensation for losses incurred by accident victims without

  regard to fault or negligence, to reduce the burden on the

  courts[,] and to provide substantial premium savings to New York

  motorists.”    Med. Soc'y of State of N.Y. v. Serio, 800 N.E.2d

  728, 731 (N.Y. 2003) (citing Governor’s Mem. approving L. 1973,

  ch. 13, 1973 McKinney’s Session Laws of N.Y., at 2335).            No-

  Fault insurers, like GEICO, may reimburse patients up to $50,000

  without proof of the other driver’s fault; reimbursements may

  include necessary expenses incurred for medical or other

  professional health services.       See N.Y. Ins. Law §§ 5102(a)(1),

  (b).    Insurers are required to verify a claim, and then pay or

  deny the claim within 30 days.       See N.Y. Ins. Law § 5106(a);

  N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 11 §§ 65–3.8(a), (c).

                                       2
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 3 of 27 PageID #: 1154



  Under New York law, an insured may assign his or her benefits

  “directly to providers of health care services.”          11 NYCRR § 65-

  3.11(a).    The regulations specify the criteria needed for a

  health care provider to receive direct payment from the insurer.

  See 11 NYCRR § 65-3.11(b).

              Section 5106 of the New York Insurance Law creates a

  “[f]air claims settlement” procedure for all No-Fault claims.

  No-Fault benefits are deemed overdue if they are not paid or

  denied within 30 calendar days after proof of claim is

  submitted.    See N.Y. Ins. L. § 5106(a); 11 NYCRR § 65-3.8(c).

  If an insurer fails to comply with this timeframe, it will be

  precluded from asserting many (but not all) defenses to

  coverage, including most fraud-based defenses.          See Fair Price

  Med. Supply Corp. v. Travelers Indem. Co., 890 N.E.2d 233, 236

  (N.Y. 2008); Cent. Gen. Hosp. v. Chubb Grp. of Ins. Companies,

  681 N.E.2d 413, 415 (N.Y. 1997).         A claimant may bring an action

  in state court to recover overdue No-Fault benefits, and in any

  such action the claimant need only show that the prescribed

  statutory billing forms were mailed and received and that the

  benefits are overdue.      See Viviane Etienne Med. Care, P.C. v.

  Country-Wide Ins. Co., 35 N.E.3d 451, 457 (N.Y. 2015).           In

  addition, insurers are required to include a clause in their

  policies allowing the claimant to seek arbitration of their



                                       3
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 4 of 27 PageID #: 1155



  claims for No-Fault benefits.       See N.Y. Ins. L. § 5106(b); 11

  NYCRR § 65-1.1(a), (d).

              New York’s No-Fault insurance law establishes the

  procedures for arbitration of disputed claims.          See 11 NYCRR §

  65–4.5.    By statute, the New York Department of Financial

  Services Superintendent has designated AAA as the body

  responsible for administration of the No-Fault arbitration

  process.    Id. § 65-4.2(a)(2).     Insurers generally bear the costs

  associated with the arbitration process in direct proportion to

  the frequency with which they are named as respondents.            Id. §

  65-4.2(c)(1).     The Second Circuit has commented that the

  “arbitration process for No-Fault coverage is an expedited,

  simplified affair meant to work as quickly and efficiently as

  possible.    Discovery is limited or non-existent.        Complex fraud

  and racketeering claims, maturing years after the initial

  claimants were fully reimbursed, cannot be shoehorned into this

  system.”    Allstate Ins. Co. v. Mun, 751 F.3d 94, 99 (2d Cir.

  2014) (citing 11 NYCRR § 65-4.5)).

              An insurer who pays No-Fault benefits and subsequently

  discovers fraud may bring an action for damages.          See State Farm

  Mut. Auto. Ins. Co. v. James M. Liguori, M.D., P.C., 589 F.

  Supp. 2d 221, 229-235 (E.D.N.Y. 2008); State Farm Mut. Auto.

  Ins. Co. v. CPT Med. Servs., P.C., 2008 WL 4146190, at *6-7

  (E.D.N.Y. Sept. 5, 2008).       The insurer may also bring an action

                                       4
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 5 of 27 PageID #: 1156



  for a declaratory judgment that it is not liable for any unpaid

  claims where the provider has committed fraud or breached

  applicable No-Fault regulations.         See 28 U.S.C. § 2201; Gov’t

  Emps. Ins. Co. v. Jacques, 2017 WL 9487191, at *9-*11 (E.D.N.Y.

  Feb. 13, 2017), report and recommendation adopted, 2017 WL

  1214460 (E.D.N.Y. Mar. 31, 2017); State Farm Mut. Auto. Ins. Co.

  v. Cohan, 2009 WL 10449036, at *4 (E.D.N.Y. Dec. 30, 2009),

  report and recommendation adopted, 2010 WL 890975 (E.D.N.Y. Mar.

  8, 2010).    If an insurer is precluded from asserting a defense

  to coverage (such as provider fraud) due to its noncompliance

  with the 30-day rule, however, it will also be precluded from

  obtaining a declaratory judgment on those same grounds.            See

  Allstate Ins. Co. v. Williams, 2015 WL 5560543, at *7 (E.D.N.Y.

  Aug. 28, 2015), report and recommendation adopted, 2015 WL

  5560546 (E.D.N.Y. 2015); Gov’t Emps. Ins. Co. v. AMD

  Chiropractic, P.C., 2013 WL 5131057, at *8 (E.D.N.Y. Sept. 12,

  2013).

 II.    GEICO’s Allegations

              GEICO alleges that, since 2018, the defendants have

  submitted more $10 million in fraudulent laboratory toxicology

  billings to GEICO for medically unnecessary screening tests as

  part of a scheme designed to exploit New York’s No-Fault

  insurance laws.     (Compl. ¶¶ 2, 51.)      Defendants allegedly

  perpetrated the fraudulent scheme using unlawful referral and

                                       5
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 6 of 27 PageID #: 1157



  kickback arrangements to fraudulently bill GEICO for urine

  screening tests purportedly provided to individual-insureds, who

  claimed eligibility for coverage under GEICO’s no-fault

  insurance policies.      (Id. ¶ 2.)       Through this unlawful scheme,

  Gladstein, Frenkel, and John Doe defendants “1”-“10” accessed a

  network of New York-based patients to fraudulently bill GEICO

  without providing “genuine patient care.”           (Id. ¶ 3.)   In other

  words, GEICO alleges that the urine drugs screens were medically

  unnecessary, illusory, and intended only to exploit the patients

  for financial gain.      (Id. ¶¶ 1,4,6, 51.)

              GEICO seeks to recover more than $945,000 that

  defendants obtained from GEICO and further seeks a declaration

  from the court, pursuant to 28 U.S.C. §§ 2201, 2202, that GEICO

  is not legally obligated to reimburse Advanced Labs for over

  $8,800,000 in pending No-Fault claims that defendants either

  submitted or caused to be submitted on or behalf of Advanced

  Labs.   (Compl. ¶ 4.)     GEICO also seeks recovery of approximately

  $945,000 in fraudulent bills submitted through Advanced Labs,

  and asserts causes of action under the Racketeering Influenced

  and Corrupt Organizations Act (“RICO”), conspiracy to violate

  RICO, common law fraud, aiding and abetting fraud, and unjust

  enrichment.    (Id. ¶¶ 128-62.)




                                        6
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 7 of 27 PageID #: 1158



III.    Collection Proceedings

              According to a declaration submitted by GEICO Claims

  Manager Robert Weir, Advanced Labs is currently prosecuting more

  than 2,430 collection arbitrations against GEICO before AAA.

  (ECF No. 18-5, Declaration of Robert Weir (“Weir Decl.”), ¶ 7.)

  Advanced Labs served approximately 125 arbitrations on GEICO

  after the commencement of this federal suit.          (Id. ¶ 8.)

  On over 3,000 separate occasions, Advanced Labs submitted

  charges to GEICO for quantitative urine drug screens totaling

  over $8,000,000.     (Id. ¶ 6.)    In total, Advanced Labs submitted

  more than $10,000,000 in billing charges to GEICO since 2018 for

  reimbursement.     (Id. ¶ 8.)    GEICO seeks to stay these pending

  arbitrations and enjoin defendants from filing additional

  arbitrations and collection actions.        (Id. ¶ 9.)

              In support of plaintiffs’ requested relief, Weir

  asserts the procedures and practices in No-Fault arbitration

  proceedings impose critical handicaps on insurers like GEICO.

  Insurers generally are not permitted to seek or obtain pre-

  hearing discovery beyond the discrete bill and claim at issue,

  which hinders an insurer’s ability to demonstrate a pattern of

  medically unnecessary treatment or fraudulent billing practices

  across multiple patients and claims.        (Id. ¶ 18.)     During the

  pendency of this case, the defendants have continued to pursue

  collection of individual bills through arbitration and state

                                       7
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 8 of 27 PageID #: 1159



  court proceedings.     (Pl. Mem. 2; Weir Decl. ¶ 7.)        GEICO argues

  that the statutorily expedited No-Fault arbitration procedures

  and civil court proceedings cannot accommodate the time or

  resources needed for GEICO to demonstrate the complex

  “fraudulent scheme involving fraudulent behavior that – by

  Defendants’ design – is not readily apparent from the face of

  any individual bill or treatment record.”         (Weir Decl. ¶ 21.)

                                  DISCUSSION

              GEICO moves to stay and enjoin defendants’ No-Fault

  collection proceedings.      Courts in this circuit have looked to

  the preliminary injunction standard under similar circumstances.

  See Gov't Emps. Ins. Co. v. Cean, No. 19-cv-2363 (PKC)(SMG),

  2019 WL 6253804, at *4 (E.D.N.Y. Nov. 22, 2019) (citing Allstate

  Ins. Co. v. Elzanaty, 929 F. Supp. 2d 199, 217 (E.D.N.Y. 2013));

  see also Moore v. Consol. Edison Co. of N.Y., 409 F.3d 506, 510

  (2d Cir. 2005).     To justify a preliminary injunction, “a movant

  must demonstrate (1) irreparable harm absent injunctive relief;

  and (2) ‘either a likelihood of success on the merits, or a

  serious question going to the merits to make them a fair ground

  for trial, with a balance of hardships tipping decidedly in the

  plaintiff's favor.’”      Metro. Taxicab Bd. of Trade v. City of New

  York, 615 F.3d 152, 156 (2d Cir. 2010) (quoting Almontaser v.

  New York City Dept. of Educ., 519 F.3d 505, 508 (2d Cir.

  2008)).    “The showing of irreparable harm is [p]erhaps the

                                       8
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 9 of 27 PageID #: 1160



  single most important prerequisite for the issuance of a

  preliminary injunction, and the moving party must show that

  injury is likely before the other requirements for an injunction

  will be considered.”      Elzanaty, 929 F. Supp. 2d at 221 (quoting

  Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002)).

              As a threshold matter, the court notes that GEICO’s

  complaint and the instant federal action are substantially

  similar to several ongoing actions involving analogous

  allegations of widespread fraudulent medical billing under New

  York’s No-Fault insurance laws.          See Gov't Employees Ins. Co. v.

  Moshe, No. 20-cv-1098(FB)(RER), 2020 WL 3503176, at *4 (E.D.N.Y.

  June 29, 2020); Gov't Employees Ins. Co. v. Strut, No. 19-cv-728

  (JLS), 2020 WL 1820500, at *3 (W.D.N.Y. Apr. 10, 2020); Gov’t

  Employees Ins. Co. v. Wellmart RX, Inc., 435 F. Supp. 3d 443,

  456 (E.D.N.Y. 2020), appeal dismissed (May 11, 2020); Cean, 2019

  WL 6253804, at *6; State Farm Mut. Auto. Ins. Co. v. Parisien,

  352 F. Supp. 3d 215, 235 (E.D.N.Y. 2018); Gov't Employees Ins.

  Co. v. Mayzenberg, No. 17-cv-2802, 2018 WL 6031156, at *11

  (E.D.N.Y. Nov. 16, 2018); Gov't Employees Ins. Co. v.

  Strutsovskiy, No. 12-cv-330, 2017 WL 4837584, at *8 (W.D.N.Y.

  Oct. 26, 2017); Elzanaty, 929 F. Supp. 2d at 223.           Indeed, this

  court previously granted injunctive relief in favor of GEICO in

  a substantially similar action.          See Wellmart, 435 F. Supp. 3d

  at 456.    Although defendants argue that each previous case is

                                       9
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 10 of 27 PageID #: 1161



   factually distinguishable and thereby not persuasive authority,

   this court disagrees.

              Having considered the numerous district court

   decisions in this Circuit addressing similar circumstances and

   reviewed the factual allegations in the instant complaint, this

   court concludes that GEICO has satisfied the elements for

   injunctive relief.     Accordingly, for the reasons set forth

   below, GEICO’s motion to stay all pending No-Fault collection

   arbitrations before the AAA involving Advanced Labs, and to

   enjoin any future No-Fault collection arbitrations before the

   AAA by Advanced Labs, pending resolution of the instant federal

   action, is granted.

           a. Irreparable Harm

              “To establish irreparable harm, a party seeking

   preliminary injunctive relief must show that ‘there is a

   continuing harm which cannot be adequately redressed by final

   relief on the merits’ and for which ‘money damages cannot

   provide adequate compensation.’”         Kamerling, 295 F.3d at 214

   (quoting New York Pathological & X-Ray Labs., Inc. v. INS, 523

   F.2d 79, 81 (2d Cir. 1975)).       “Irreparable harm occurs where ‘an

   insurer is required to waste time defending numerous no-fault

   actions when those same proceedings could be resolved globally

   in a single, pending declaratory judgment action.’”          Moshe, 2020

   WL 3503176, at *1 (quoting Parisien, 352 F. Supp. 3d at 233).

                                       10
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 11 of 27 PageID #: 1162



              Where, as here and in Wellmart, an insurer alleges a

   risk of inconsistent judgments in No-Fault arbitrations and

   RICO- and fraud-based litigation in federal court, district

   courts in this Circuit have found irreparable harm.          See, e.g.,

   Mayzenberg, 2018 WL 6031156, at *5 (“The concern is that

   allowing over 180 arbitrations to be heard by a mix of

   arbitrators, each of whom will likely come to their own

   independent and contradictory conclusions that may be rendered

   ineffective by this Court, will result in harm to GEICO from

   which it cannot recover.”); Moshe, 2020 WL 3503176, at *2

   (finding irreparable harm where 4,786 pending arbitrations

   against GEICO presented a risk of inconsistent judgments);

   Wellmart, 435 F. Supp. at 449 (finding irreparable harm where

   the “crux of GEICO's argument is, absent a stay, the collection

   proceedings will not merely drain GEICO of time and resources,

   but will also invite inconsistent judicial outcomes”); Cean,

   2019 WL 6253804, at *5 (finding irreparable harm where an

   insurer spends resources “defending numerous no-fault actions”

   when those actions could be resolved in a “single, pending

   declaratory judgment action”); Strutsovskiy, 2017 WL 4837584, at

   *6-7 (W.D.N.Y. Oct. 26, 2017) (finding irreparable harm in

   similar circumstances); see also Liberty Mut. Ins. v. Excel

   Imaging, 879 F. Supp. 2d 243, 264 (E.D.N.Y. 2012) (“Permitting

   these individual claims to proceed to arbitration while

                                       11
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 12 of 27 PageID #: 1163



   [insurer’s] claim for a declaratory judgment remains pending in

   this court puts the plaintiffs at significant risk of multiple

   judgments that may be inconsistent with the ultimate decision in

   this case”).    The conclusions and findings by numerous district

   courts in this Circuit support this court’s conclusion that

   GEICO will suffer irreparable harm without injunctive relief.

              Here, GEICO alleges that defendants have perpetrated a

   fraudulent medical billing scheme where defendants submitted

   medically unnecessary claims for reimbursement to GEICO in

   furtherance of defendants’ financial gain under New York’s No-

   Fault insurance regime.      (See Compl. ¶ 1.)     In support of its

   allegations, GEICO provides specific factual examples of

   defendants’ allegedly fraudulent scheme and exploitation of the

   New York No-Fault insurance system.        (See Compl. at ¶¶ 81

   (examples of medically unnecessary tests), 86 (examples of

   Advance Labs receiving referrals and processing drug screens

   after insured received anesthesia services), 89 (examples of

   Advance Labs’ billing for qualitative and quantitative urine

   drug screens), 96 (examples showing pattern in Advance Labs’

   billing practices charging sixty-eight separate quantitative

   urine drug screens).)     According to GEICO, Advanced Labs is

   currently prosecuting more than 2,430 collection arbitrations

   against GEICO before the AAA and has served approximately 125

   arbitrations on GEICO after the commencement of this federal

                                       12
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 13 of 27 PageID #: 1164



   suit.    (Weir Decl. ¶¶ 7-8.)    Thus, without injunctive relief,

   GEICO alleges that it will suffer irreparable harm in the form

   of wasted resources and inconsistent judicial judgments.           This

   court agrees.    Indeed, allowing the 2,430 collection

   arbitrations to proceed before different arbitrators would

   likely subject GEICO to “independent and contradictory

   conclusions” that ultimately may “be rendered ineffective by

   this Court,” pending the disposition of GEICO’s declaratory

   judgment claim.    Mayzenberg, 2018 WL 6031156, at *5.         Moreover,

   under these circumstances, the court agrees that GEICO will

   suffer irreparable injury that “is neither remote nor

   speculative” without injunctive relief because Advanced Labs

   continues to commence arbitrations before the AAA.          Grand River

   Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir.

   2007).    Thus, for the reasons set forth above and as consistent

   with courts across this Circuit, this court concludes that GEICO

   has demonstrated irreparable harm.

               In response to the decisions by district courts in

   this Circuit, defendants argue that those cases are

   “distinguishable in that the stays and injunctions were based on

   well-pled complaints and solid factual support.”          (ECF No. 19-4,

   Defendants’ Memorandum of Law in Opposition (“Def. Mem.”), at

   13.)    Specifically, defendants argue that the previous cases

   involving GEICO and allegations of fraud under New York’s No-

                                       13
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 14 of 27 PageID #: 1165



   Fault laws, contained detailed instances of allegedly fraudulent

   conduct and other indicia of wrongdoing.          (Id. at 14.)     In other

   words, defendants argue that the evidence proffered by GEICO is

   insufficient to satisfy the elements for injunctive relief.              As

   explained above, however, GEICO alleged specific factual

   examples of purported medically unnecessary billing in the form

   of drug urine tests ordered but not generated until after

   interventional pain management and anesthesia services had

   already been rendered. 1     (See Compl. ¶¶ 81, 86, 89, 96.)         GEICO’s

   detailed allegations regarding the specific timing and frequency

   of defendants’ urine screening tests, read collectively with

   GEICO’s supporting exhibits and declarations, are sufficiently

   detailed to satisfy the elements for injunctive relief.

               With respect to irreparable harm, defendants rely on

   Allstate Ins. Co. v. Harvey Family Chiropractic, a summary order


   1     The court agrees that the instant action may be distinguishable from
   Wellmart with respect to the allegation that Wellmart RX was undertaking
   steps to render itself judgment proof against any potential monetary judgment
   awarded to GEICO. See Wellmart, 435 F. Supp. 3d at 452. Further, the court
   also agrees that the instant action, unlike other previous suits, may not
   contain identical evidence such as examples of prior litigation against
   defendants for healthcare fraud. See Strutsovskiy, 2017 WL 4837584, at *6
   (granting injunctive relief after reviewing, among other facts, defendant’s
   felony conviction in connection with an insurance fraud scheme).
   Nonetheless, in light of the evidence provided by GEICO and the detailed
   allegations in the complaint, the court concludes that GEICO satisfied the
   elements for injunctive relief for the reasons explained herein. See Moshe,
   2020 WL 3503176, at *2 (rejecting insufficient proof of fraud argument and
   granting injunctive relief, reasoning that “a complaint alone can be
   sufficient to grant an injunction”); Strut, 2020 WL 1820500, at *2 (rejecting
   insufficient proof argument where complaint provided “examples to support
   each of [GEICO’s] fraud theories, citing specific patients, accident dates,
   and treatment dates.”); Excel Imaging, 879 F. Supp. 2d at 254-64 (staying
   arbitration based on facts “primarily from the complaint”).

                                        14
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 15 of 27 PageID #: 1166



   issued by the Second Circuit which affirmed the denial of

   Allstate’s request to stay No-Fault arbitrations and civil court

   collection suits.     677 F. App’x 716 (2d Cir. 2017).       For the

   reasons set forth in this court’s decision in Wellmart, however,

   Harvey does not support the proposition that injunctive relief

   cannot be granted in the light of “the risk of inconsistent

   judgments, or of the risk that money damages would not be

   available if plaintiff ultimately obtained a declaratory

   judgment.”    435 F. Supp. 3d at 451; see also Moshe, 2020 WL

   3503176, at *2 (“Harvey does not preclude granting an injunction

   to avoid inconsistent judgments”).        Because defendants failed to

   meaningfully confront and distinguish this court’s reasoning in

   Wellmart, for the reasons explained in that case, this court

   similarly rejects defendants’ argument that GEICO will not

   suffer irreparable harm absent injunctive relief.

              If Advanced Labs is permitted to prosecute the ongoing

   collection proceedings, GEICO faces imminent and non-speculative

   risks of inconsistent judgments and unnecessary expenditure of

   time and resources on arbitrations that may be resolved by the

   instant, pending declaratory judgment action.         Accordingly, the

   court concludes that GEICO has demonstrated irreparable harm

   absent injunctive relief.




                                       15
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 16 of 27 PageID #: 1167



           b. Serious Questions Going to the Merits

              For a preliminary injunction to issue, there must be

   either “a likelihood of success on the merits,” or “sufficiently

   serious questions going to the merits to make them a fair ground

   for litigation and a balance of hardships tipping decidedly” in

   the movant's favor.     Parisien, 352 F. Supp. 3d at 234 (E.D.N.Y.

   2018) (citing Jackson Dairy, Inc. v. H. P. Hood & Sons, Inc.,

   596 F.2d 70, 72 (2d Cir. 1979)).         “Likelihood of success is not

   the focus at the early stages of a case such as this, because

   any likelihood of success inquiry would be premature. Instead,

   the Court looks to whether there is a serious question going to

   the merits to make them a fair ground for trial.”          Id. (quoting

   Elzanaty, 929 F.Supp.2d at 217); see also Citigroup Glob. Mkts.,

   Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30,

   35 (2d Cir. 2010) (“The ‘serious questions’ standard permits a

   district court to grant a preliminary injunction in situations

   where it cannot determine with certainty that the moving party

   is more likely than not to prevail on the merits of the

   underlying claims, but where the costs outweigh the benefits of

   not granting the injunction.       Because the moving party must not

   only show that there are ‘serious questions’ going to the

   merits, but must additionally establish that ‘the balance of

   hardships tips decidedly’ in its favor, its overall burden is no



                                       16
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 17 of 27 PageID #: 1168



   lighter than the one it bears under the ‘likelihood of success’

   standard.”).

              Here, as in Wellmart, GEICO meets the threshold of

   showing a serious question going to the merits.          435 F. Supp. 3d

   at 453.   Plaintiffs seek a declaratory judgment that Advanced

   Labs has no right to receive payment for over $8.8 million in

   pending claims submitted to GEICO because, inter alia, the

   billed-for services were “medically unnecessary and were

   provided –- to the extent that they were provided at all –-

   pursuant to pre-determined fraudulent protocols designed to

   financially enrich the Defendants, rather than to treat or

   otherwise benefit the Insureds.”         (Compl. ¶ 124.)   GEICO’s

   complaint “detail[s] a complicated scheme of alleged fraudulent

   activity,” Elzanaty, 929 F. Supp. 2d at 222, supported by

   specific examples and exhibits.       For example, the complaint

   provides a detailed narrative of different instances, in which

   the defendants performed urine drug screens that appear to be

   unnecessary because they were generated after: “either (i) the

   interventional pain management and anesthesia services had

   already been performed; or (ii) the referring physician had

   already issued a prescription for pain management medication.”

   (Id. ¶¶ 80-82.)    Moreover, these drug screens were provided and

   billed through Advanced Labs, but allegedly “not incorporated

   into the Insureds’ treatment plan, played no genuine role in the

                                       17
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 18 of 27 PageID #: 1169



   treatment or care of the Insureds, and no one responded to the

   irregularities on the urine drug tests even when illicit drugs

   were reported.”     (Id. ¶ 83.)     Further, GEICO also alleges that

   Advanced Labs billed for both “qualitative and quantitative

   urine drug screens” to maximize profits from medically

   unnecessary testing and provides ten patient narratives

   describing the allegedly duplicative testing. 2          (Id. ¶¶ 88-89.)

   The complaint also appends documentation to support GEICO’s

   claims of fraudulent and medically unnecessary treatment,

   including “a representative sample of the fraudulent claims,”

   (Id. ¶ 8), which shows 15,205 allegedly fraudulent claims

   identified by GEICO as of the date the instant suit commenced.

               Furthermore, in support of its motion for injunctive

   relief, GEICO provided declarations and underlying treatment

   records in support of its contentions that Advanced Labs

   submitted claims to GEICO for medically unnecessary drug

   screens.    Christopher G. Gharibo, M.D., a New York-licensed

   doctor specializing in the field of pain medicine and certified

   by the American Board of Anesthesiology, submitted a declaration

   on GEICO’s behalf.      (ECF No. 18-4, Christopher G. Gharibo, M.D.


   2     According to the complaint, qualitative testing “determines whether the
   drug is present in a test specimen” and is performed in the first instance.
   (Compl. ¶¶ 65-68.) In contrast, quantitative testing “may be used to then
   determine the amount of the drug in the specimen” and “may also be used to
   detect a certain subset of drugs” not detectable by an initial qualitative
   test. (Id. ¶¶ 70-71.) Quantitative drug testing is a “more complex and
   costly testing process” and is “ordered markedly less frequently and is not
   medically necessary in the first instance.” (Id. ¶¶ 72-73.)

                                        18
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 19 of 27 PageID #: 1170



   (“Gharibo Decl.”), ¶¶ 1-2.)      Based on his review of patient

   records from 109 individuals insured by GEICO, each of whom

   purported to provide urine drug screening tests to Advanced

   Labs, Dr. Gharibo concluded that the urine drug screening tests

   billed by Advanced Labs were:

              (i) ordered and performed in large volumes in
              a protocol fashion designed to exploit the
              patients for financial gain without regard to
              genuine patient care; (ii) the results of the
              urine drug screens were routinely not useful,
              reported or reviewed for their purported
              intended purpose and not incorporated into the
              patients’ treatment plans; and (iii) were not
              medically necessary and were inconsistent with
              the standard of care.

   (Gharibo Decl. ¶¶ 4, 11.)      Dr. Gharibo further concluded that

   “Advanced Labs frequently billed for both qualitative and

   quantitative urine drug screens ostensibly to confirm the

   results of contemporaneous in-office qualitative urine drug

   screens with negative results that were performed,” which was

   both “not medically necessary” and “inconsistent with the

   standard of care.”     (Id. ¶ 15.)

              In addition to Dr. Gharibo’s declaration, GEICO also

   provided the underlying treatment records supporting the patient

   narratives described in the complaint.        (See ECF No. 18-6, Bills

   and Laboratory Reports.)      GEICO also provided a letter of

   “medical necessity” submitted by Advanced Labs in connection

   with a drug test in preparation for a surgery.          (See ECF No. 18-


                                        19
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 20 of 27 PageID #: 1171



   11, Letter from Advanced Comprehensive Laboratory.)          In the

   letter, Advanced Labs represents that “Routine Drug Screening

   Tests are ordered before outpatient procedures to identify

   potential problems that might complicate surgery.”          (Id. at 4.)

   Nonetheless, as detailed by GEICO’s submissions, the results

   from this particular drug screening were generated and received

   two days after the purported surgical procedure and

   corresponding anesthesia services had been administered, thereby

   supporting GEICO’s allegations that these drug urine screenings

   were medically unnecessary.      (See ECF No. 18-10, Laboratory

   Report at 6.)

              In response to Dr. Gharibo’s detailed declaration

   supporting GEICO’s allegations, defendants attempt to impeach

   Dr. Gharibo’s declaration as contradicted by a 2010 medical

   article authored by, among others, Dr. Gharibo.          (See Def. Mem.

   at 9-11 (citing ECF No. 19-2, Exhibit A, “The Role of Urine Drug

   Test for Patient on Opioid Therapy,” 2010 World Institute Pain,

   Volume 10 Issue 6 (the “2010 article”)).)         Specifically,

   defendants point to several statements in the 2010 article that

   purportedly support defendants’ use of qualitative and

   quantitative urine testing, and purportedly contradict Dr.

   Gharibo’s declaration: (1) “physicians can not reliably assess

   potential drug abuse/misuse among a broad spectrum of pain

   patients without some sort of test,” and (2) “two main types of

                                       20
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 21 of 27 PageID #: 1172



   urine testing” may be used in combination on patients during

   opioid therapy.     (Def. Mem. at 10-11.)       As explained in Dr.

   Gharibo’s supplemental declaration, however, the 2010 article

   “is explicitly limited to the legitimate use of urine drug

   testing in the context of patients receiving opioid therapy for

   chronic pain.”     (ECF No. 18-18, Supplemental Declaration of

   Christopher G. Gharibo, M.D. (“Gharibo Supp. Decl.”) ¶ 1.)

   Accordingly, because the patient records Dr. Gharibo reviewed in

   connection with his declaration “did not include any patients

   who were receiving opioid therapy for chronic pain,” the alleged

   contradictions highlighted by defendants are irrelevant and

   misplaced.    (Id.)   Defendants’ second proffered article titled,

   “Rational Urine Drug Monitoring in Patients Receiving Opioids

   for Chronic Pain: Consensus Recommendations,” is similarly

   irrelevant due to its emphasis on opioid treatment. 3           (See ECF

   No. 19-3.)

               Viewing the record collectively, the complaint’s

   detailed allegations and exhibits, along with Dr. Gharibo’s

   declarations and the underlying treatment records, may satisfy



   3     The court notes that defendants, in opposition to GEICO’s motion for
   injunctive relief, failed to meaningfully reference the patient records
   submitted by GEICO, failed to offer any expert affidavit, and failed to
   submit an affidavit from a listed member of Advanced Labs, such as named
   defendants Mark Gladstein, M.D. or Victoria Frenkel. Defendants failure to
   submit such evidence bears no dispositive weight on their arguments against
   GEICO’s motion, but does support the court’s conclusion that, based on
   GEICO’s currently unrefuted evidence and detailed allegations, GEICO has, at
   a minimum, demonstrated sufficiently serious questions going to the merits.

                                        21
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 22 of 27 PageID #: 1173



   the heightened “likelihood of success” standard, and, at a

   minimum, raise a serious question going to the merits as to

   whether defendants were providing medically necessary drug

   screenings. 4   See Parisien, 352 F. Supp. 3d at 234 (finding

   serious question going to the merits where the complaint and

   exhibits alleged defendants provided unnecessary medical

   services); Elzanaty, 929 F. Supp. 2d at 222 (finding serious

   question going to the merits where complaint alleged

   “complicated scheme” of fraud); see also State Farm Auto. Ins.

   Co. v. Physicians Injury Care Ctr., Inc., 2010 WL 11475709, at

   *6-*7, *14 (M.D. Fla. May 24, 2010) (holding that plaintiffs

   proved fraud based on evidence that 957 patients were subjected

   to an identical treatment protocol with little deviation).

               Defendants contend that GEICO has not demonstrated

   serious questions going to the merits because GEICO’s

   allegations lack evidentiary support and Advanced Labs services

   were provided “pursuant to valid orders from the Insureds’

   physicians.”    (Def. Mem. at 19.)        As explained above, however,

   GEICO provided detailed allegations in its complaint and further


   4     Because this Court finds irreparable harm to plaintiff, sufficiently
   serious questions going to the merits, and a balance of hardships tipping
   decidedly in favor of granting the stay, the court need not and does not
   address the likelihood of success. See Strutsovskiy, 2017 WL 4837584, at *8
   (declining to address the likelihood of success where the court found
   “sufficiently serious questions going to the merits and a balance of
   hardships tipping decidedly in favor of granting the stay”); Parisien, 352 F.
   Supp. 3d at 234 (declining to address likelihood of success where the court
   found “that there are ‘serious questions going to the merits’ in lieu of a
   ‘likelihood of success on the merits’”).

                                        22
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 23 of 27 PageID #: 1174



   supported those allegations with an expert declaration and the

   underlying treatment records.        Thus, this court concludes that

   GEICO has presented evidence raising sufficiently serious

   questions going to the merits of this action.           Further, New York

   law provides that defendants may be held liable for medically

   unnecessary services under New York’s No-Fault insurance laws.

   See Long Is. Radiology v. Allstate Ins. Co., 36 A.D.3d 763, 764

   (2d Dept. 2007) (holding in case involving down-stream MRI

   providers that “[s]ince the defense of lack of medical necessity

   may indisputably be raised by the defendants [insurers] against

   the injured party, it is available as against radiologists who

   accept assignments of no-fault benefits”).          Accordingly, it is

   irrelevant whether Advanced Labs performed the drug screening

   tests pursuant to orders by physicians. 5         For these reasons,

   defendants’ contention that GEICO failed to raise sufficiently

   serious questions going to the merits of the litigation is

   unavailing.

            c. Balance of Hardships

               Lastly, the court must balance the hardships of GEICO

   and defendants.     Given the court’s finding that there are

   “serious questions going to the merits,” for a preliminary


   5     Although it may be true, as defendants state, that drug urine tests may
   be used in “continuing treatment” of each patient, (Def. Mem. at 20), the
   dispute over whether these urine tests were medically necessary for a
   particular surgery or for continuing treatment presents a question of fact,
   i.e., a serious question going to the merits.

                                        23
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 24 of 27 PageID #: 1175



   injunction to issue, the court must further determine if there

   is a “balance of hardships tipping decidedly” in GEICO’s favor.

   Parisien, 352 F. Supp. 3d at 234.        Consistent with this court’s

   decision in Wellmart, if the court grants plaintiffs’ motion to

   enjoin the underlying collection proceedings and GEICO fails to

   prove its claims, “then, at worst, [defendants’] recovery of the

   no-fault benefits to which they are entitled will be delayed;

   all [defendants] can hope for in pursuing their parallel state

   lawsuits and arbitrations is to accelerate their receipt of

   benefits to which they are already entitled.”         Parisien, 352 F.

   Supp. 3d at 234–35.     If defendants’ pending arbitration and

   civil collection proceedings are not stayed, then, as discussed

   above, GEICO will suffer irreparable harm.         Accordingly, the

   balance of hardships tips decidedly in favor of GEICO.

              Furthermore, in balancing the hardships experienced by

   defendants, this court also concludes that defendants will

   suffer no prejudice if their right to collect the pending

   billing is adjudicated in a single declaratory judgment action.

   “Indeed, granting the stay and injunction will actually save all

   parties time and resources. Rather than adjudicating hundreds of

   individual claims in a piecemeal fashion, all claims can be

   efficiently and effectively dealt with in a single declaratory

   judgment action.”     Cean, 2019 WL 6253804, at *5 (citing

   Elzanaty, 929 F. Supp. 2d at 222 (finding that “all parties will

                                       24
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 25 of 27 PageID #: 1176



   benefit from having the issue of fraudulent incorporation

   determined in one action”)).       Furthermore, like defendants in

   other similar actions, here, defendants “will benefit from the

   stay if [they] ultimately prevail[ ] in this matter because

   [they] will be entitled to the collection of interest at a rate

   of two percent every month that the No-Fault payments are

   overdue.”    Strutsovskiy, 2017 WL 4837584, at *8 (quoting

   Elzanaty, 929 F. Supp. 2d at 222); see 11 NYCRR § 65-

   3.9(1)(a) (“All overdue mandatory and additional personal injury

   protection benefits due an applicant or assignee shall bear

   interest at a rate of two percent per month, calculated on a

   pro-rata basis using a 30-day month.”).        For the reasons set

   forth above, because GEICO has made the requisite showing for a

   stay and preliminary injunction to issue, and because defendants

   will not be prejudiced, GEICO’s motion is granted.

           d. Undertaking

               Federal Rules of Civil Procedure Rule 65(c) provides

   that “[t]he court may issue a preliminary injunction or a

   temporary restraining order only if the movant gives security in

   an amount that the court considers proper to pay the costs and

   damages sustained by any party found to have been wrongfully

   enjoined or restrained.”      Fed. R. Civ. P. 65(c).      Though the

   Rule appears mandatory, an exception to the bond requirement has

   been crafted for cases involving the enforcement of “public

                                       25
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 26 of 27 PageID #: 1177



   interests” arising out of “comprehensive federal health and

   welfare statutes.”     Pharm. Soc. of State of N.Y., Inc. v. N.Y.

   State Dept. of Soc. Servs., 50 F.3d 1168, 1174 (2d Cir. 1995).

   In determining if claims involve the enforcement of public

   interest, “the nature of the rights being enforced, rather than

   the nature of the entity enforcing them, is the central

   consideration in determining whether the bond requirement should

   be waived under this exception.”         Id. at 1175.   Further, a

   district court has a wide discretion to dispense with the bond

   requirement “where there has been no proof of likelihood of

   harm.”   Donohue v. Mangano, 886 F. Supp. 2d 126, 163 (E.D.N.Y.

   2012).

              Although there is no federal health and welfare

   statute involved in this action, New York’s No-Fault insurance

   statutes are laws “designed to protect accident victims

   regardless of fault by enabling them to obtain necessary medical

   attention without concern of the ability to pay.”          Mayzenberg,

   2018 WL 6031156, at *10.      In Mayzenberg, the court waived the

   security requirement of Rule 65(c) in light of the systemic

   nature of the fraud alleged in the complaint and the lack of

   prejudice to defendants resulting from a preliminary injunction.

   Id.   The same considerations justify waiving the bond

   requirement here.



                                       26
Case 1:20-cv-02391-KAM-VMS Document 20 Filed 12/01/20 Page 27 of 27 PageID #: 1178



                                   CONCLUSION

              For the reasons set forth above, GEICO’s motion,

   pending resolution of the instant federal action, to stay all

   pending No-Fault collection arbitrations between Advanced Labs

   and GEICO pending before the AAA, and to enjoin Defendants from

   commencing any new No-Fault insurance collection arbitrations or

   collection lawsuits against GEICO on behalf of Advanced Labs

   is GRANTED.

              The parties shall proceed to discovery and are hereby

   referred to Magistrate Judge Vera M. Scanlon for all pre-trial

   matters.   Because the court is temporarily staying defendants’

   rights to commence further No-Fault insurance arbitrations and

   collection lawsuits against GEICO on behalf of Advanced Labs,

   all procedures in this matter should proceed on an expedited

   basis.

              SO ORDERED.


                                          /s/
                                      KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York


   Dated: Brooklyn, New York
          December 1, 2020




                                       27
